


EXHIBIT 10.1


FASTENAL COMPANY STOCK OPTION PLAN
(As amended and restated effective December 12, 2014)


This Plan is adopted and made by Fastenal Company, a Minnesota corporation with
principal offices at Winona, Minnesota (the “Company”), for the benefit of
certain employees of the Company and its subsidiaries.


1.
Purpose.



The Fastenal Company Stock Option Plan (the “Plan”) is intended to advance the
interests of the Company, its shareholders, and its subsidiaries by encouraging
and enabling selected employees upon whose judgment, initiative and effort the
Company and its subsidiaries are dependent for the successful conduct of their
business, to acquire and retain a proprietary interest in the Company by
ownership of its Shares. All Options granted under the Plan and all Shares sold
upon exercise of Options are granted and sold by the Company. Options granted
under the Plan will not be options that meet the requirements of Section 422 of
the Internal Revenue Code of 1986 (the “Code”).


2.
Definitions.



(a)“Administrator” means the body administering the Plan, as specified in
Section 9.


(b)“Board” means the Board of Directors of the Company.


(c)“Cause” means (i) any failure by an Optionee to materially conform to the
Company’s Standards of Conduct; (ii) an Optionee’s continued failure or refusal
to perform his or her duties to Company or any Subsidiary (except when prevented
by reason of illness, disability or approved leave of absence); (iii) an
Optionee willfully engaging in conduct that is, in the good faith judgment of
the Board or Administrator, demonstrably and materially detrimental to the
Company or any Subsidiary, financially, reputationally, or otherwise; (iv) an
illegal or negligent act by an Optionee that adversely affects the Company or
any Subsidiary in a material way; or (v) conviction of an Optionee of a felony
involving moral turpitude. For purposes of this Plan, if an Optionee’s
termination of employment occurs for any reason other than Cause, and the
Company thereafter discovers additional facts that the Company was not aware of
as of the date of termination that would have justified a termination of
employment for Cause, and if the Administrator provides the Optionee with
written notice stating the newly discovered facts that support a termination for
Cause within 90 days after the applicable date of termination, then the
Optionee’s termination of employment will be deemed for all purposes under this
Plan to be a termination of employment for Cause.


(d)“Company” means Fastenal Company, a Minnesota corporation, and any successor
corporation.


(e)“Common Stock” means the Company’s $.01 par value Common Stock.


(f)“Date of Grant” means the date on which the Administrator approves the grant
of an Option under the Plan, or such later date as may be specified by the
Administrator on the date the Administrator approves the grant.


(g)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(h)“Fair Market Value” on any date means the per share closing price or last
sale price at which Shares were traded on that date or, if no sale of Shares
occurred on that date, on the next preceding day on which a sale of Shares
occurred, on the Nasdaq Global Select Market or such other recognized national
securities exchange on which the Shares are then listed and traded. If the
Common Stock is not then listed and traded upon the Nasdaq Global Select Market
or other recognized national securities exchange, Fair Market Value shall be
what the Administrator determines in good faith to be 100% of the fair market
value of a Share as of the date in question. This determination by the
Administrator shall be binding upon the Optionee and all other persons.


(i)“Option” means an Option granted under the Plan.


(j)“Option Price” means the purchase price for each Share subject to an Option
as specified in paragraph 6(a) of the Plan.




--------------------------------------------------------------------------------






(k)“Optionee” means a person to whom an Option, which has not expired, has been
granted under the Plan.


(l)“Permitted Transfer” means a transfer of a Right by will or the laws of
descent and distribution.


(m)“Retirement” means any termination of an Optionee’s employment with the
Company and its Subsidiaries, other than for Cause, occurring at or after age
60, or at or after completing 25 years or more of continuous employment with the
Company and any of its Subsidiaries.


(n)“Shares” shall mean shares of Common Stock, or such other securities or
property as may become subject to Options pursuant to an adjustment as provided
under Section 7 of the Plan.


(o)“Subsidiary” or “Subsidiaries” means a subsidiary corporation or corporations
of the Company as defined in Section 424 of the Code.


(p)“Successor” means the legal representative of the estate of a deceased
Optionee or the person or persons who acquire the right to exercise an Option by
bequest or inheritance or by reason of the death of any Optionee.


3.
Shares Subject to Options.



The aggregate number of authorized and unissued Shares for which Options may be
granted and which may be purchased upon the exercise of Options granted under
the Plan shall not exceed 11,462,020, subject to adjustment under the provisions
of paragraph 7. In the event any Option shall, for any reason, terminate or
expire or be surrendered without having been exercised in full, other Options
may be granted covering the Shares subject to the unexercised portion of such
Option. The maximum number of Shares subject to Options that may be granted to
any one individual under this Plan during any fiscal year of the Company (the
“Maximum Annual Grant”) is 500,000 Shares, subject to adjustment under the
provisions of Section 7 of the Plan.


4.
Participants.



All employees of the Company and its Subsidiaries shall be eligible to
participate in the Plan, subject to any criteria, categories, or limitations
that may be established by the Administrator from time to time. Criteria for
participation may reflect an employee’s contribution to the success of the
Company, including the employee’s responsibility for Company revenues and
profits, responsibility for managing other employees, possession of special
skills, and length of service. The Administrator shall determine participation,
grant Options, and specify the number of Shares subject to each Option.


5.    Grant of Options.
 
Options shall be granted to employees eligible to participate in the Plan at
such times and in such amounts, consistent with the Plan, as may be determined
by the Administrator, as long as Shares remain available for award under the
Plan, or until the Plan is terminated as provided herein.


6.    Terms and Conditions of Options.


All Options granted under the Plan shall be evidenced by a written agreement or
certificate in such form and with such terms, including any conditions as to
exercisability, as the Administrator may from time to time approve consistent
with the Plan, subject to the following limitations and conditions:


(a)Option Price. The purchase price of each Share subject to an Option shall be
determined and stated by the Administrator at the time of grant, but shall be
not less than the Fair Market Value of a Share on the Date of Grant.


(b)Period of Option. The expiration date with respect to each Option shall be
determined and stated by the Administrator at the time of grant.






--------------------------------------------------------------------------------




(c)Vesting of Shareholder Rights. Neither an Optionee nor any transferee
pursuant to a Permitted Transfer shall have any of the rights of a shareholder
of the Company until the Option has been exercised and the Shares purchased are
properly issued to such Optionee or transferee.


(d)Exercise of Option. The date or dates at which each Option will become
exercisable and the period during which such Option may be exercised shall be
determined and stated by the Administrator in the award agreement or certificate
at the time of grant. Except as otherwise provided in this Plan, an Option may
be exercised only while the Optionee is employed by the Company or a Subsidiary,
and only if the Optionee has been continuously so employed since the date the
Option was granted.


(e)Manner of Exercise. Each exercise of an Option shall be in writing, in such
form as the Administrator may prescribe, delivered to the Administrator or its
designee, specifying the number of Shares being purchased and accompanied by
payment of the Option Price for such Shares, by check payable to the Company or
in such other manner as the Administrator may prescribe.


(f)Nontransferability of Options. No Option shall be transferable or assignable
by an Optionee otherwise than by a Permitted Transfer. Each Option shall be
exercisable only by the Optionee or by a transferee pursuant to a Permitted
Transfer. No Option shall be pledged or hypothecated in any way and no Option
shall be subject to execution, attachment, or similar process. Any Option held
by a transferee pursuant to a Permitted Transfer shall continue to be subject to
the same terms and conditions that were applicable to such Option immediately
prior to its transfer and may be exercised by such transferee as and to the
extent that such Option has become exercisable and has not terminated in
accordance with the provisions of this Plan and the applicable award agreement
or certificate. For purposes of any provision of this Plan relating to notice to
an Optionee or to the exercisability or termination of an option upon or
following the death, disability or termination of employment of an Optionee, the
references to “Optionee” shall mean the original grantee of an Option and not
any transferee.


(g)Termination of Employment. Except as otherwise provided in paragraphs 6(h),
6(i) or 6(j), upon termination of an Optionee’s employment with the Company and
its Subsidiaries, (i) any outstanding Option held by such Optionee shall
terminate except to the extent that it is immediately exercisable by its terms
at the date of such termination of employment, and shall to that extent remain
exercisable until the earlier of 90 days after the date of such termination of
employment or the expiration date of such Option. The granting of an Option to
an Optionee does not alter in any way the existing rights of the Company and its
Subsidiaries to terminate such person’s employment at any time for any reason or
for no reason, nor does it confer upon such person any rights or privileges
except as specifically provided for in the Plan.


(h)Death of Optionee. If an Optionee dies while in the employ of the Company or
any Subsidiary, then:


(1) Any outstanding Option held by such Optionee that was granted prior to
January 1, 2012 shall terminate except to the extent that it is immediately
exercisable by its terms at the date of Optionee’s death, and shall to that
extent remain exercisable by the Optionee’s Successor until the earlier of 13
months after the date of Optionee’s death or the expiration date of such Option.


(2) Any outstanding Option held by such Optionee that was granted on or after
January 1, 2012 shall continue to vest and become exercisable in accordance with
the terms of the applicable award agreement or certificate following the
Optionee’s death, and shall remain exercisable by the Optionee’s Successor until
the expiration date of such Option.


(i)Retirement of Optionee. If an Optionee’s employment with the Company and its
Subsidiaries terminates due to Retirement, then any outstanding Option held by
such Optionee that was granted on or after January 1, 2012 shall, subject to the
following sentence, terminate except to the extent that it is vested and
immediately exercisable by its terms at the date of the Optionee’s Retirement,
and shall to the extent vested remain exercisable until the expiration date of
such Option. With respect to any Option granted on or after January 1, 2012, the
Committee shall have the authority, in its discretion, to provide in the
applicable award agreement or certificate, either at the time the Option is
granted or by amendment to such award agreement or certificate while the Option
is outstanding, for the accelerated or continued vesting of such Option upon or
following Retirement.






--------------------------------------------------------------------------------




(j)Termination for Cause. Upon termination of an Optionee’s employment with the
Company and its Subsidiaries for Cause, any outstanding Option held by such
Optionee shall immediately terminate and be forfeited.


(k)Forfeiture For Breach of Obligations. Notwithstanding any other provision in
this Plan, if an Optionee who is party to a non-competition, non-solicitation
and/or confidentiality agreement with the Company or any Subsidiary violates any
such agreement in any material respect, any outstanding Option held by such
Optionee shall immediately terminate and be forfeited, and with respect to any
exercise of an Option by such Optionee within a 12 month period prior to the
occurrence of such violation, the Optionee shall be liable to the Company for
the difference between the aggregate Fair Market Value on the date of exercise
of the Shares acquired upon such exercise and the aggregate exercise price of
such Shares. The Optionee shall pay such amount promptly upon demand by the
Company.


(l)Demotion or Reassignment of Optionee. If at any time before an outstanding
Option becomes fully exercisable the Optionee holder of such Option is
transferred or reassigned to a position within the Company or any Subsidiary in
which, had the Optionee been assigned to such position as of the Date of Grant
of such Option, the Optionee would not have been entitled, under the Option
award guidelines then being applied by the Administrator, to receive an Option
award covering as many Shares as were made subject to the Option actually issued
(a “Demotion”), then a portion (or all) of the Option will be forfeited by the
Optionee on the effective date of the Demotion determined as follows:


(1) if no portion of the outstanding Option has become exercisable prior to the
effective date of the Demotion, then the portion of the Option that will be
forfeited as of the effective date of the Demotion shall be equal to the
difference between the number of Shares as granted to the Optionee on the Date
of Grant and the number of Shares that would have been granted had the Optionee
been assigned to such new position as of the Date of Grant under the Option
award guidelines then applied by the Administrator. The Option will become
exercisable as to the remaining Shares that are not forfeited on a pro rata
basis in accordance with the original exercisability schedule;


or


(2) if a portion of the outstanding Option was exercisable prior to the
effective date of the Demotion, then it will remain exercisable during the
remaining term of the Option, but the portion of the Option not yet exercisable
as of the effective date of the Demotion will be forfeited by the Optionee on
the effective date of the Demotion consistent with section 6 (l)(i) above.


7.    Adjustments.


(a)Except as provided in paragraph 7(c), in the event of a capital adjustment
resulting from a stock dividend, stock split, reorganization, merger,
consolidation, or a combination or exchange of Shares, the number and kind of
Shares subject to the Plan and the Maximum Annual Grant and the number and kind
of Shares as to which outstanding Options, or portions thereof then unexercised,
shall be exercisable shall be adjusted consistent with such capital adjustment.
The Option price of any Share under each outstanding Option shall be adjusted so
that there will be no change in the aggregate purchase price payable upon
exercise of the unexercised portion of such Option. The granting of an Option
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reorganizations, reclassifications, or changes of
its capital or business structure or to merge, consolidate, dissolve, liquidate,
or sell or transfer all or any part of its business or assets.


(b)In the event of the dissolution or liquidation of the Company, any Option
granted under the Plan shall terminate as of a date to be fixed by the
Administrator, provided that not less than 30 days written notice of the date so
fixed shall be given to each Optionee and each such Optionee shall have the
right during such period (but in no event beyond the expiration date of the
applicable Option) to exercise each of his outstanding Options as to all or any
part of the Shares covered thereby including Shares as to which such Option
would not otherwise be exercisable by reason of an insufficient passage of time.


(c)In the event of a Reorganization (as hereinafter defined) in which the
Company is not the surviving or acquiring company, or in which the Company is or
becomes a wholly-owned subsidiary of another company after the effective date of
the Reorganization, then:






--------------------------------------------------------------------------------




(1) If there is no plan or agreement respecting the Reorganization
(“Reorganization Agreement”) or if the Reorganization Agreement does not
specifically provide for the change, conversion, or exchange of the Shares under
outstanding and unexercised Options for securities of another corporation, then
any Option granted under the Plan shall terminate as of a date to be fixed by
the Administrator, provided that not less than 30 days written notice of the
date so fixed shall be given to each Optionee and each such Optionee shall have
the right during such period (but in no event beyond the expiration date of the
applicable Option) to exercise each of his outstanding Options as to all or any
part of the Shares covered thereby including Shares as to which such Option
would not otherwise be exercisable by reason of an insufficient passage of time;
or


(2) If there is a Reorganization Agreement and if the Reorganization Agreement
specifically provides for the change, conversion, or exchange of the Shares
under outstanding and unexercised Options for securities of another corporation,
then the securities received on account of such Shares shall be subject to the
Plan and then-outstanding Options. The Administrator may make appropriate
adjustment in the number and kind of Shares for the purchase of which Options
may be granted under the Plan and for the Maximum Annual Grant. In addition, the
Administrator shall make appropriate adjustment in the number and kind of Shares
as to which outstanding Options, or portions thereof then unexercised, shall be
exercisable, to the end that the interest of the holder of the Option shall, to
the extent practicable, be maintained as before the occurrence of such event.
Such adjustment in outstanding Options shall be made without change in the total
price applicable to the unexercised portion of the Option but with a
corresponding adjustment in the Option price per Share.


The term “Reorganization” as used in this paragraph (c) of this Section 7 shall
mean any statutory merger, statutory consolidation, statutory share exchange,
sale of all or substantially all of the assets of the Company, or sale, pursuant
to an agreement with the Company, of securities of the Company pursuant to which
the Company is or becomes a wholly-owned subsidiary of another company after the
effective date of the Reorganization.


(d)Adjustments and determinations under this Section 7 shall be made by the
Administrator as specified herein, and its decisions as to what adjustments or
determinations shall be made, and the extent thereof, shall be final, binding,
and conclusive.


8.    Restrictions on Issuing Shares.


The exercise of each Option and the issuance of Shares in connection therewith
shall be subject to the condition that if at any time the Administrator shall
determine in its discretion that the satisfaction of withholding tax or other
withholding liabilities, or that the listing, registration, or qualification of
any Shares otherwise deliverable upon such exercise upon the Nasdaq Global
Select Market or other recognized national securities exchange or under any
state or federal law, or that the consent or approval of any regulatory body, is
necessary or desirable as a condition of, or in connection with, such exercise
or the delivery or purchase of Shares pursuant thereto, then in any such event,
such exercise shall not be effective unless such withholding, listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Administrator.


9.    Administration of Plan.


(a)The Plan shall be administered by the Board or by a committee of two or more
directors of the Company appointed by the Board (the “Administrator”). If the
Plan is administered by a committee, it shall report all actions taken by it to
the Board. In administering the Plan, the Administrator shall be governed by and
shall adhere to the provisions of the Plan, including any criteria for
eligibility or participation established by the Board from time to time. Subject
to the foregoing, the Administrator shall determine eligibility to participate
in the Plan, ascertain the number of Shares for which each participant is
eligible in accordance with any established criteria, grant Options, construe
and interpret the Plan, and make all other determinations and take all other
actions deemed necessary or advisable for the proper administration of the Plan.
All such actions and determinations shall be conclusively binding for all
purposes and upon all persons. The Administrator may delegate administrative
authority under this Plan to such officers or employees of the Company or others
as it may determine, except that any authority so delegated shall not extend to
granting and administering awards to persons who are then subject to Section 16
of the Exchange Act. Options granted to persons subject to Section 16 of the
Exchange Act are intended to be granted either by the Board or by a committee
composed entirely of “non-employee directors” as defined in Rule 16b-3 under the
Exchange Act, and “outside directors” as defined in and in accordance with
Section 162(m) of the Code.






--------------------------------------------------------------------------------




(b)To the greatest extent permitted by law, (i) no member or former member of
the Administrator shall be liable for any action or determination taken or made
in good faith with respect to the Plan or any Option granted under the Plan, and
(ii) the members or former members of the Administrator shall be entitled to
indemnification by the Company against and from any loss incurred by such
members by reason of any such actions and determinations.


10.    Delivery of Shares and Proceeds.


Upon the exercise of an Option, the Administrator shall cause the purchased
Shares to be issued by the Company’s transfer agent and a certificate or
statement of issuance to be delivered to the Optionee. The proceeds received
from the sale of Shares pursuant to the exercise of Options granted under the
Plan shall be the property of the Company, and shall be delivered to it promptly
by the Administrator.


11.    Amendment, Suspension, or Termination of Plan.
 
The Board may at any time suspend or terminate the Plan or may amend it from
time to time in such respects as it may deem advisable in order that the Options
granted thereunder may conform to any changes in the law or in any other respect
which it may deem to be in the best interests of the Company. Unless the Plan
shall theretofore have been terminated as provided herein, the Plan shall
terminate when all available Shares have been granted and no granted Option is
outstanding. No Option may be granted during any suspension or after the
termination of the Plan. No amendment, suspension, or termination of the Plan
shall, without an Optionee’s consent, impair any of the rights or obligations
under any outstanding Option theretofore granted to such Optionee under the
Plan. An Optionee’s consent to any amendment, suspension, or termination of the
Plan or to any Option issued pursuant to the Plan shall be deemed to have been
given if the Optionee fails to object in writing within 15 days after written
notice thereof, given in person or by certified mail sent to the Optionee’s
address contained in the records of the Company. To the extent considered
necessary to comply with applicable provisions of law or the listing
requirements of the Nasdaq Global Select Market or other applicable recognized
national securities exchange, any such amendments to the Plan may be made
subject to approval by the shareholders of the Company.


12.    Adoption and Effective Date of Plan.


The Plan was originally approved and adopted by the Board of Directors on
February 14, 2003, and approved by the shareholders of the Company on April 15,
2003. Amendments to the Plan incorporated in this document were approved by the
Board of Directors on January 18, 2007, and became effective upon approval by
the shareholders of the Company on April 17, 2007. Additional amendments to the
Plan incorporated in this document were approved by the Board of Directors on
October 10, 2012 and December 12, 2014.




